IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 61 MM 2019
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RAFAEL COLON,                              :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2019, the “Motion for Appointment of Counsel”

is DENIED.